                     Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 1 of 18 Page ID #:1
       $2 5HY &ULPLQDO&RPSODLQW 5HYE\86$2RQ             ‫ ܆‬2ULJLQDO‫'܆‬XSOLFDWH2ULJLQDO

           LODGED
  CLERK, U.S. DISTRICT COURT                    81,7('67$7(6',675,&7&2857
     
                                                                   IRUWKH
         '0
CENTRAL DISTRICT OF CALIFORNIA
  BY: ___________________ DEPUTY                       &HQWUDO'LVWULFWRI&DOLIRUQLD                     08/13/2020
         8QLWHG6WDWHVRI$PHULFD

                                   Y
                                                                              &DVH1RPM
         +RYDQHV6XQJXO\DQ

                                   'HIHQGDQW


                                           &5,0,1$/&203/$,17%<7(/(3+21(
                                          2527+(55(/,$%/((/(&7521,&0($16

                    ,WKHFRPSODLQDQWLQWKLVFDVHVWDWHWKDWWKHIROORZLQJLVWUXHWRWKHEHVWRIP\NQRZOHGJHDQGEHOLHI

       2QRUDERXWWKHGDWHRI$XJXVWLQWKHFRXQW\RI/RV$QJHOHVLQWKH&HQWUDO'LVWULFWRI&DOLIRUQLDWKH

       GHIHQGDQWYLRODWHG

                       Code Section                                           Offense Description

                       86& D                                    3RVVHVVLRQZLWK,QWHQWWR'LVWULEXWH
                                                                              &RQWUROOHG6XEVWDQFHV

                    7KLVFULPLQDOFRPSODLQWLVEDVHGRQWKHVHIDFWV

                     Please see attached affidavit.

                    _ &RQWLQXHGRQWKHDWWDFKHGVKHHW


                                                                                                  6
                                                                                             Complainant’s signature

                                                                                        5HHVH6WHZDUW6SHFLDO$JHQW
                                                                                               Printed name and title
         $WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\

         WHOHSKRQH'DWH$XJ
                                                                                                 Judge’s signature

         &LW\DQGVWDWH /RV$QJHOHV&DOLIRUQLD                            +RQ.DUHQ/6WHYHQVRQ860DJLVWUDWH-XGJH
                                                                                              Printed name and title
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 2 of 18 Page ID #:2



                               AFFIDAVIT
I, Reese Stewart, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT
          This affidavit is made in support of a criminal

complaint against Hovanes SUNGULYAN (“SUNGULYAN”) for a

violation of 21 U.S.C. § 841(a)(1): Possession with Intent to

Distribute of a Controlled Substance.

          This affidavit is also made in support of an

application for a warrant to search: (1) Room #109 of the

America’s Best Value Inn, 7222 Rosemead Blvd., Pico Rivera,

California 90660 (the “SUBJECT PREMISES”) as described more

fully in Attachment A-1; and (2) a White 2014 Mercedes E350,

bearing California license plate # 7FGR338 (the “SUBJECT

VEHICLE”) as described more fully in Attachment A-2.          This

affidavit incorporates a prior application for a warrant and

warrant issued by the Honorable Karen L. Stevenson, United

States Magistrate Judge, attached hereto as Exhibits 1 and 2.

          The requested search warrant seeks authorization to

seize evidence, fruits, or instrumentalities of violations of 21

U.S.C. §§ 841(a)(1) (possession with intent to distribute and

distribution of controlled substances) and 846 (conspiracy and

attempt to distribute controlled substances) (the “Subject

Offenses”), and 18 U.S.C. § 924(c) (Possession of Firearms in

Furtherance of Drug Trafficking Crimes) (the “Subject

Offenses”), as described more fully in Attachment B.
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 3 of 18 Page ID #:3



Attachments A-1, A-2, and B, and well as Exhibits 1 and 2, are

incorporated herein by reference.
            The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

search warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                       II.BACKGROUND OF AFFIANT
            I am an investigator or law enforcement officer of the

United States, within the meaning of Title 18, United States

Code, Section 2510(7), and I am empowered by law to conduct

investigations of, and to make arrests for, narcotics

trafficking and money laundering violations under Titles 18 and
21 of the United States Code.

            I am a Special Agent (“SA”) with the Drug Enforcement

Administration (“DEA”) and have been so employed since June

2019.   I am currently assigned to DEA’s Los Angeles Field

Division (“LAFD”), Enforcement Group 2, which investigates

narcotics trafficking and money laundering violations under

Titles 18 and 21 of the United States Code.        I have received 16

weeks of specialized training in Quantico, Virginia, pertaining




                                       2
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 4 of 18 Page ID #:4



to narcotics trafficking, money laundering, undercover

operations and electronic and physical surveillance procedures.
              Before becoming a Special Agent, I was employed as a

Border Patrol Agent with the United States Border Patrol from

March 2008 to December 2011.       As a Border Patrol Agent, I

conducted law enforcement duties pertaining to narcotics and

human smuggling along the border between the United States and

Mexico.       In December 2011 I became a Deportation Officer with

Immigration and Customs Enforcement, in which I conducted

immigration and firearms investigations.        From June 2017 to June

2019, I was assigned as a Task Force Agent with the Drug

Enforcement Administration, in which I participated in narcotics

investigations.

              Throughout my career as a federal agent, I have

received numerous hours of training in narcotics investigations,

investigative techniques, surveillance, and evidence collection.

I have been the case agent and co-case agent for investigations

involving narcotics trafficking in the Southern California area.
These investigations have focused on narcotics distribution, the

laundering of narcotics proceeds and monetary instruments

derived from narcotics activities, and conspiracies associated

with narcotics offenses.       I have debriefed defendants,

informants, and witnesses who have personal knowledge regarding

narcotics trafficking organizations.       I have participated in

narcotics investigations, including Title III wire

interceptions, of numerous individuals involved in the

distribution, possession, and manufacture of controlled



                                       3
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 5 of 18 Page ID #:5



substances, such as cocaine, methamphetamine, marijuana,

fentanyl, heroin, and oxycodone.      I have also participated in

the execution of search and arrest warrants involving drug

trafficking crimes.
            I have learned that narcotics trafficking

organizations utilize numerous individuals/co-conspirators each

serving different functions and each possessing only a limited

knowledge of the workings of their organization and the identity

and the role of the co-conspirators.       In this way the

organization can limit the damage done to the overall operation

should one or more of its members be apprehended.         It also

protects those persons who are responsible for the overall

direction and operations of the organization against arrest

and/or successful prosecution.      I also know individuals involved

in narcotic trafficking organizations utilize the names of

others or non-existent individuals to purchase or rent vehicles

for the use in the distribution of narcotics; to purchase or

rent residences, hotel rooms, businesses, and/or storage

facilities to be used in the storage of narcotics and the

proceeds of their sales.     This false identifying information is

also used to purchase or rent digital pagers and cellular

telephones to be used in the furtherance of narcotics

transactions and in the subscription of utilities and other

services.

            Through my training, experience, and interaction with

experienced SAs, Task Force Officers (“TFOs”), and other

narcotics investigators, I have become familiar with the methods



                                       4
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 6 of 18 Page ID #:6



employed by narcotics traffickers, in particular, practices to

smuggle, safeguard, transport, and distribute narcotics, and to

collect and launder narcotics-related proceeds.         These methods

include the use of debit calling cards, public telephones,

wireless communications technology (such as paging devices and

cellular telephones), counter-surveillance, elaborately planned

smuggling schemes tied to legitimate businesses, false or

fictitious identities, and coded or encrypted communications, in

an attempt to avoid detection by law enforcement and to

circumvent narcotics investigations.       I know that during the

course of these wire and electronic communications, organization

members routinely use coded references and/or encryption in an

effort to elude law enforcement detection; that narcotics

traffickers often confine their illegal telephonic

communications to well-trusted organizational members and other

high-level narcotics traffickers; that, in order to minimize

telephonic communications, traffickers often conduct “in person”

meetings at secure locations; and that, a trafficking

organization will typically maintain or have knowledge of one or

more locations which can be used by members to conduct secure,

private conversations in furtherance of their conspiracy.
         Based on my training and experience, I know that

records are often maintained by drug traffickers.         Further, drug

traffickers in many instances will, out of necessity, perform

record keeping.   This allows them to keep track of amounts paid

and owed, such records will be maintained close at hand so as to

readily ascertain current balances for money owed/paid.



                                       5
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 7 of 18 Page ID #:7



         It is also a common practice for traffickers to

conceal large sums of money at their residences, either the

proceeds from their drug sales/monies to be used to purchase

controlled substances or items associated with the production of

controlled substances.     In this connection, drug traffickers use

wire transfers, cashier’s checks, money orders, and cash to pay

for their controlled substances.      Evidence of such financial

transactions and records relating to income and expenditures of

money and wealth in connection with drug trafficking would also

typically be maintained in residences.

         Typically, drug traffickers possess firearms and other

dangerous weapons to protect their profits, supply of drugs, and

persons from others who might attempt to forcibly take the drug

traffickers profits and/or supply of drugs.

                   III. SUMMARY OF PROBABLE CAUSE
         On August 12, 2020, acting in an undercover capacity,

I texted Hovanes SUNGULYAN (“SUNGULYAN”) at (562)205-8855 to

arrange to purchase 500 counterfeit, 30 milligram blue Oxycodone

pills containing fentanyl (the “pills”) at the American’s Best

Value Inn, 7222 Rosemead Blvd. in Pico Rivera, California (the

“Inn”), the next day.    Later that evening, while conducting

surveillance of the Inn in advance of the controlled buy, law

enforcement observed SUNGULYAN driving the SUBJECT VEHICLE.

         On August 13, 2020, the Honorable Karen L. Stevenson,

United States Magistrate Judge, issued warrants to search room

104 of the Inn, two vehicles, and the person of SUNGULYAN.

Prior to execution of the warrants, law enforcement detained



                                       6
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 8 of 18 Page ID #:8



SUNGULYAN, who was in possession of approximately 500 pills and

a firearm in the parking lot of the Inn.        While detained,

SUNGULYAN stated that he was staying in room 109 of the Inn

(i.e., the SUBJECT PREMISES).      The Inn’s management told law
enforcement that SUNGULYAN was staying in both rooms 104 and 109

(the SUBJECT PREMISES) of the Inn.

         In executing the federal search warrant for room 104

of the Inn, law enforcement found an additional approximately

1000 pills, another firearm, and SUNGULYAN’s driver’s license.

Also in room 104, on top of the bed, were the keys to the

SUBJECT VEHICLE.

                   IV.STATEMENT OF PROBABLE CAUSE
         Based on my review of law enforcement reports,

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:

          a.   On August 12, 2020, acting in an undercover

capacity, I texted SUNGULYAN at (562)205-8855 to arrange to

purchase 500 pills for $4000.      SUNGUYLAN responded via text
message to confirm that he would meet me on August 13, 2020, at

the Inn, and sell me 500 pills.      Later that same day, at

approximately 6:48 p.m., law enforcement conducted surveillance

at the Inn and saw SUNGULYAN driving the SUBJECT VEHICLE.

          b.   On August 13, 2020, after SUNGULYAN arrived to

the parking lot of the Inn to sell me the 500 pills, law

enforcement intercepted and detained him.        SUNGULYAN possessed




                                       7
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 9 of 18 Page ID #:9



approximately 500 pills1 and a firearm.       SUNGUYLAN stated that he

was staying in the SUBJECT PREMISES.       When law enforcement

separately spoke to the management of the Inn, management stated

that SUNGUYLAN was staying in both rooms 104 and the SUBJECT

PRESMISES at the Inn.

           c.   That same day, on August 13, 2020, the Honorable

Karen L. Stevenson, United States Magistrate Judge, issued a

warrant to search room 104 of the Inn, in case number 20-MJ-

03817.   I incorporate the affidavit and issued warrant, which

are attached hereto as Exhibits 1 and 2.        Pursuant to that

warrant, law enforcement searched room 104 and found

approximately 1000 additional pills, a white crystalline

substance, another firearm, keys to the SUBJECT VEHICLE, and

SUNGULYAN’s driver’s license.

           V. TRAINING AND EXPERIENCE ON DRUG OFFENSES
          Based on my training and experience and familiarity

with investigations into drug trafficking conducted by other law

enforcement agents, I know the following:

           a.   Drug trafficking is a business that involves

numerous co-conspirators, from lower-level dealers to higher-

level suppliers, as well as associates to process, package, and

deliver the drugs and launder the drug proceeds.         Drug

traffickers often travel by car, bus, train, or airplane, both

     1 The pills seized from SUNGULYAN will be sent for
laboratory testing. However, based on my training and
experience and my prior purchases from SUNGULYAN of pills that
tested positive for fentanyl based on field testing, I believe
there is probable cause that the pills seized from SUNGUYLAN
today are likely to contain an illegal controlled substance,
such as fentanyl.


                                       8
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 10 of 18 Page ID #:10



domestically and to foreign countries, in connection with their

illegal activities in order to meet with co-conspirators,

conduct drug transactions, and transport drugs or drug proceeds.

           b.   Drug traffickers often maintain books, receipts,

notes, ledgers, bank records, and other records relating to the

manufacture, transportation, ordering, sale and distribution of

illegal drugs.    The aforementioned records are often maintained

where drug traffickers have ready access to them, such as on

their cell phones and other digital devices, and in their

residences, vehicles, and other locations they frequent such as

stash houses or hotel rooms.

           c.   Communications between people buying and selling

drugs take place by telephone calls and messages, such as e-

mail, text messages, and social media messaging applications,

sent to and from cell phones and other digital devices.           This

includes sending photos or videos of the drugs between the

seller and the buyer, the negotiation of price, and discussion

of whether or not participants will bring weapons to a deal.             In

addition, it is common for people engaged in drug trafficking to

have photos and videos on their cell phones of drugs they or

others working with them possess, as they frequently send these

photos to each other and others to boast about the drugs or

facilitate drug sales.

           d.   Drug traffickers often keep the names, addresses,

and telephone numbers of their drug trafficking associates on

their digital devices and in their residences, vehicles, and

other locations they frequent such as stash houses or hotel



                                        9
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 11 of 18 Page ID #:11



rooms.   Drug traffickers often keep records of meetings with

associates, customers, and suppliers on their digital devices

and in their residences, vehicles, and other locations they

frequent such as stash houses or hotel rooms, including in the

form of calendar entries and location data.

           e.   Drug traffickers often use vehicles to transport

their narcotics and may keep stashes of narcotics in their

vehicles in the event of an unexpected opportunity to sell

narcotics arises.

           f.   Drug traffickers often maintain on hand large

amounts of United States currency in order to maintain and

finance their ongoing drug trafficking businesses, which operate

on a cash basis.     Such currency is often stored in their

residences, vehicles, and other locations they frequent such as

stash houses or hotel rooms.

           g.   Drug traffickers often keep drugs in places where

they have ready access and control, such as at their residences,

vehicles, and other locations they frequent such as stash houses

or hotel rooms, including in safes.         They also often keep other

items related to their drug trafficking activities at their

residence, such as digital scales, packaging materials, and

proceeds of drug trafficking.       These items are often small

enough to be easily hidden and thus may be kept at a drug

trafficker’s residence even if the drug trafficker lives with

others who may be unaware of his criminal activity.

           h.   It is common for drug traffickers to own multiple

phones of varying sophistication and cost as a method to



                                       10
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 12 of 18 Page ID #:12



diversify communications between various customers and

suppliers.     These phones range from sophisticated smart phones

using digital communications applications such as Blackberry

Messenger, WhatsApp, and the like, to cheap, simple, and often

prepaid flip phones, known colloquially as “drop phones,” for

actual voice communications.

          VI.TRAINING AND EXPERIENCE ON FIREARMS OFFENSES
          From my training, personal experience, and the

collective experiences related to me by other law enforcement

officers who conduct who conduct firearms investigations, I am

aware of the following:

             a.   Persons who possess, purchase, or sell firearms

generally maintain records of their firearm transactions as

items of value and usually keep them in their residences,

vehicles, and other locations they frequent such as stash houses

or hotel rooms, or in places that are readily accessible, and

under their physical control, such in their digital devices.             It

has been my experience that prohibited individuals who own

firearms illegally will keep the contact information of the

individual who is supplying firearms to prohibited individuals

or other individuals involved in criminal activities for future

purchases or referrals.      Such information is also kept on

digital devices.

             b.   Many people also keep mementos of their firearms,

including digital photographs or recordings of themselves

possessing or using firearms on their digital devices.           These




                                       11
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 13 of 18 Page ID #:13



photographs and recordings are often shared via social media,

text messages, and over text messaging applications.

             c.   Those who illegally possess firearms often sell

their firearms and purchase firearms.        Correspondence between

persons buying and selling firearms often occurs over phone

calls, e-mail, text message, and social media message to and

from smartphones, laptops, or other digital devices.          This

includes sending photos of the firearm between the seller and

the buyer, as well as negotiation of price.         In my experience,

individuals who engage in street sales of firearms frequently

use phone calls, e-mail, and text messages to communicate with

each other regarding firearms that the sell or offer for sale.

In addition, it is common for individuals engaging in the

unlawful sale of firearms to have photographs of firearms they

or other individuals working with them possess on their cellular

phones and other digital devices as they frequently send these

photos to each other to boast of their firearms possession

and/or to facilitate sales or transfers of firearms.

             d.   Individuals engaged in the illegal purchase or

sale of firearms and other contraband often use multiple digital

devices.

           VII. TRAINING AND EXPERIENCE ON DIGITAL DEVICES2
            Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I


     2 As used herein, the term “digital device” includes any
electronic system or device capable of storing or processing
data in digital form, including central processing units;



                                       12
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 14 of 18 Page ID #:14



know that the following electronic evidence, inter alia, is

often retrievable from digital devices:

           a.   Forensic methods may uncover electronic files or

remnants of such files months or even years after the files have

been downloaded, deleted, or viewed via the Internet.           Normally,

when a person deletes a file on a computer, the data contained

in the file does not disappear; rather, the data remain on the

hard drive until overwritten by new data, which may only occur

after a long period of time.       Similarly, files viewed on the

Internet are often automatically downloaded into a temporary

directory or cache that are only overwritten as they are

replaced with more recently downloaded or viewed content and may

also be recoverable months or years later.

           b.   Digital devices often contain electronic evidence

related to a crime, the device’s user, or the existence of

evidence in other locations, such as, how the device has been

used, what it has been used for, who has used it, and who has

been responsible for creating or maintaining records, documents,

programs, applications, and materials on the device.          That

evidence is often stored in logs and other artifacts that are

not kept in places where the user stores files, and in places

where the user may be unaware of them.        For example, recoverable

data can include evidence of deleted or edited files; recently

desktop, laptop, notebook, and tablet computers; personal
digital assistants; wireless communication devices, such as
paging devices, mobile telephones, and smart phones; digital
cameras; gaming consoles; peripheral input/output devices, such
as keyboards, printers, scanners, monitors, and drives; related
communications devices, such as modems, routers, cables, and
connections; storage media; and security devices.


                                       13
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 15 of 18 Page ID #:15



used tasks and processes; online nicknames and passwords in the

form of configuration data stored by browser, e-mail, and chat

programs; attachment of other devices; times the device was in

use; and file creation dates and sequence.

           c.    The absence of data on a digital device may be

evidence of how the device was used, what it was used for, and

who used it.     For example, showing the absence of certain

software on a device may be necessary to rebut a claim that the

device was being controlled remotely by such software.

           d.    Digital device users can also attempt to conceal

data by using encryption, steganography, or by using misleading

filenames and extensions.      Digital devices may also contain

“booby traps” that destroy or alter data if certain procedures

are not scrupulously followed.       Law enforcement continuously

develops and acquires new methods of decryption, even for

devices or data that cannot currently be decrypted.
          Based on my training, experience, and information from

those involved in the forensic examination of digital devices, I

know that it is not always possible to search devices for data

during a search of the premises for a number of reasons,

including the following:

           a.    Digital data are particularly vulnerable to

inadvertent or intentional modification or destruction.           Thus,

often a controlled environment with specially trained personnel

may be necessary to maintain the integrity of and to conduct a

complete and accurate analysis of data on digital devices, which

may take substantial time, particularly as to the categories of



                                       14
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 16 of 18 Page ID #:16



electronic evidence referenced above.        Also, there are now so

many types of digital devices and programs that it is difficult

to bring to a search site all of the specialized manuals,

equipment, and personnel that may be required.

           b.   Digital devices capable of storing multiple

gigabytes are now commonplace.       As an example of the amount of

data this equates to, one gigabyte can store close to 19,000

average file size (300kb) Word documents, or 614 photos with an

average size of 1.5MB.
          The search warrant requests authorization to use the

biometric unlock features of a device, based on the following,

which I know from my training, experience, and review of

publicly available materials:

           a.   Users may enable a biometric unlock function on

some digital devices.     To use this function, a user generally

displays a physical feature, such as a fingerprint, face, or

eye, and the device will automatically unlock if that physical

feature matches one the user has stored on the device.           To

unlock a device enabled with a fingerprint unlock function, a

user places one or more of the user’s fingers on a device’s

fingerprint scanner for approximately one second.          To unlock a

device enabled with a facial, retina, or iris recognition

function, the user holds the device in front of the user’s face

with the user’s eyes open for approximately one second.

           b.   In some circumstances, a biometric unlock

function will not unlock a device even if enabled, such as when

a device has been restarted or inactive, has not been unlocked



                                       15
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 17 of 18 Page ID #:17



for a certain period of time (often 48 hours or less), or after

a certain number of unsuccessful unlock attempts.          Thus, the

opportunity to use a biometric unlock function even on an

enabled device may exist for only a short time.          I do not know

the passcodes of the devices likely to be found in the search.
          Thus, the warrant I am applying for would permit law

enforcement personnel to, with respect to any device that

appears to have a biometric sensor and falls within the scope of

the warrant: (1) depress SUNGULYAN’s thumb- and/or fingers on

the devices; and (2) hold the devices in front of SUNGULYAN’s

face with his eyes open to activate the facial-, iris-, and/or

retina-recognition feature.

          Other than what has been described herein, to my

knowledge, the United States has not attempted to obtain this

data by other means.

///

///

///




                                       16
Case 2:20-mj-03840-DUTY Document 1 Filed 08/13/20 Page 18 of 18 Page ID #:18



                          VIII.       CONCLUSION
          For all of the reasons described above, there is

probable cause to believe that SUNGULYAN has committed a
violation of 21 U.S.C. § 841(a)(1): Possession with Intent to
Distribute a Controlled Substance.        There is also probable cause
that the items to be seized described in Attachment B will be
found in a search of the SUBJECT PREMISES and SUBJECT VEHICLE
described in Attachments A-1 and A-2.




Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____ day of
___$XJXVW, 2020.



THE HONORABLE KAREN L. STEVENSON
UNITED STATES MAGISTRATE JUDGE




                                       17
